Citation Nr: 1526206	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  12-22 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to VA benefits based on the need for regular aid and attendance or on account of housebound status.

3.  Entitlement to accrued benefits.

4.  Entitlement to non-service-connected death pension benefits.

5.  Entitlement to burial benefits.





ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The National Personnel Records Center (NPRC) certified that the Veteran had service with the Philippine Commonwealth Army, also known as the United States Armed Forces in the Far East (USAFFE), from November 1941 to April 1942, and August 1945 to May 1946.  The Veteran died in January 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision and a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes that the appellant requested a Central Office hearing before a member of the Board, which was scheduled for April 2015.  A letter notifying her of the date and place of the hearing was mailed to her last known address in February 2015, which was not returned as undeliverable.  The appellant did not appear at the hearing, and has not asserted good cause for her failure to appear or has not asked to reschedule the hearing.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issues of service connection for the cause of the Veteran's death, entitlement to VA benefits based on the need for regular aid and attendance or on account of housebound status, entitlement to non-service-connected death pension benefits, and entitlement to burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of his death, the Veteran had no claims pending and service connection was not in effect for any disabilities. 

2.  The appellant filed her claim for accrued benefits in August 2009, over one year after the Veteran's death.


CONCLUSION OF LAW

The criteria for the payment of accrued benefits have not been met. 38 U.S.C.A. §§ 5101 , 5121 (West 2002); 38 C.F.R. §§ 3.151 , 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Concerning the appellant's claim for accrued benefits, as will be explained below, there is no legal basis upon which the benefits may be awarded and the appellant's claim must, consequently, be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Under 38 U.S.C.A. § 5121, a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the Veteran was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the Court held that a Veteran must have had a claim pending at the time of his death or else be entitled to benefits under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran died in January 2007.  The record shows that he had no claims for benefits pending prior to or at the time of his death.  The Board notes that, while still alive, the Veteran filed a claim for service connection for malaria and dysentery, which was denied by the RO in a July 2002 rating decision; however, the Veteran did not appeal this decision.  In August 2009, the appellant submitted an application for DIC benefits, to include accrued benefits via a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse Or Child), more than one year after the Veteran's death. 

As a result, the appellant's claim for accrued benefits must be denied as a matter of law because the Veteran had no pending claims at the time of his death, and the appellant's claim for accrued benefits was not submitted within one year of the Veteran's death.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board has carefully reviewed the entire record in this case.  However, this is a case in which the law is dispositive, and entitlement to accrued benefits is not warranted.


ORDER

Entitlement to accrued benefits is denied.


REMAND

Regarding her claim for entitlement to nonservice-connected death pension benefits, the appellant contends that the Veteran had qualifying wartime service in the Republic of the Philippines, and as such, she is entitled to nonservice-connected death pension benefits.  In denying the appellant's claim, the RO appears to have relied upon a June 2002 verification from the NPRC regarding the Veteran's service.  Additionally, concerning her claim for service connection for the cause of the Veteran's death, the appellant has contended that the Veteran should be recognized as a former prisoner-of-war (POW).  In August 2010, the RO asked the National Personnel Records Center (NPRC) to verify the Veteran's status as a POW.  In September 2010 and November 2010, the NPRC provided negative responses.  Based on that negative response, the RO issued an administrative decision, in November 2010, in which it was determined that the Veteran could not be recognized as a former POW.  

Recently, the United States Court of Appeals for Veterans Claims issued a decision in Tagupa v. McDonald, 27 Vet. App. 95 (2014) addressing determinations of qualifying service.  In Tagupa, the Court held that "absent evidence of a statutorily delegated duty, the plain meaning of VA's regulation requires verification of service from the relevant service department."   Thus, VA may not rely on certification from NPRC to determine Veteran status for VA benefits purposes, and verification of service must be requested from the appropriate service department; in this case, the Department of the Army.  Consequently, remand is required to seek verification of the Veteran's service with the Department of the Army, to include verification of POW status.

Also concerning the appellant's claim for service connection for the cause of the Veteran's death, the Board observes that the Veterans Claims Assistance Act (VCAA) notice issued to the appellant in September 2009 did not specifically meet the requirements set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Indeed, it informed her that to substantiate the claim, the evidence must show that the Veteran either died while on active duty or that a service-connected condition caused or contributed to his death and she was provided with notice of the evidence and information needed to substantiate a dependency and indemnity compensation (DIC) claim based on a condition not-yet service connected.  However, the September 2009 notice only informed her that the Veteran was not service-connected for the disability listed on his death certificate.  She should have been informed that the Veteran was not service-connected for any disability.  Therefore, on remand, the appellant should also be sent VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of the evidence and information required to substantiate the claim for service connection for the cause of the Veteran's death.  The letter should include (1) a statement that the Veteran was not service-connected for any disability at the time of his death; and (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp, 21 Vet. App. 342.

As the outcome of the appellant's claim of entitlement to service connection for the cause of the Veteran's death may impact the outcome of the claim of entitlement to burial benefits and entitlement to VA benefits based on the need for regular aid and attendance or on account of housebound status; the Board finds these issues to be inextricably intertwined with the claim for service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board will not adjudicate these issues until the claim of entitlement to service connection for the cause of the Veteran's death is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with appropriate notice as to the claim of service connection for the cause of the Veteran's death.  Specifically, the notice must include: (1) a statement that the Veteran was not service-connected for any disability at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

2.  Contact the Department of the Army for verification of the Veteran's military service, providing the service department with copies of all relevant documentation, including any information provided by the appellant.  In particular, request verification of POW status for the Veteran.

3.  After completion of the above requested development, as well as any other development deemed necessary, readjudicate the claims of service connection for the cause of the Veteran's death, entitlement to VA benefits based on the need for regular aid and attendance or on account of housebound status, entitlement to non-service-connected death pension benefits, and entitlement to burial benefits.  If the benefits sought on appeal remain denied, furnish the appellant a supplemental statement of the case, and afford her the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


